64 N.Y.2d 627 (1984)
Elinor M. Barry, Appellant,
v.
Edward M. Barry, Respondent.
Court of Appeals of the State of New York.
Decided November 27, 1984.
Vincent A. Malito and Julia L. Seider for appellant.
Stephen W. Schlissel for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. The findings of the Appellate Division (100 AD2d 920) more nearly comport with the weight of the evidence.